Walton, J.
This is an action by husband and wife against the city of Bangor to recover for injuries to the wife occasioned by driving into an excavation in the street while riding in a carriage in the evening. The excavation was made by the company employed by the city to construct its water-works. The plaintiffs *387claim that it was left without being sufficiently lighted or guarded. The jury found for the plaintiffs and assessed the damages at $4500. The case is before the law court on motion and exceptions. The exceptions, however, although signed by the presiding judge, do not appear to have been signed by the defendants, or their counsel, as required by law. R. S., c. 77, § 21. Nor has the learned counsel for the defendants pointed out to us any supposed error in the rulings therein reported. We therefore assume that the exceptions are not relied upon, and we shall not notice them further than to say that upon reading them no error occurs to us. Nor do we think the motion can bo sustained. True, the verdict is large, we fear too large, but a careful examination of the evidence fails to satisfy us that in this, or in any other particular, it is so clearly wrong as to justify us in setting it aside.

Motion and exceptions overruled. Judgment on the verdict.

Appleton, C. J., Dickerson, Earrows, Virgin and Retees, JJ., concurred.